EX.99.906CERT Certification Pursuant to Section 906 of the Sarbanes-Oxley Act Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of the A T Funds Investment Trust, does hereby certify, to such officer’s knowledge, that the report on Form N-CSR of A T Funds Investment Trust for the period ended September 30, 2007 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as applicable, and that the information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of A T Funds Investment Trust for the stated period. /s/ Mark G. Torline Mark G. Torline Chief Executive Officer A T Funds Investment Trust /s/ Alexander L. Popof Alexander L. Popof Chief Financial Officer A T Funds Investment Trust Dated: ­­­­­12/7/07 Dated: ­­­­­12/7/07 This statement accompanies this report on Form N-CSR pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed as filed by A T Funds Investment Trust for purposes of Section 18 of the Securities Exchange Act of 1934.
